DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/21 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to an infusion device having a base, a needle hub including an insertion needle extending into a catheter of the base, the needle hub has a bottom end that contacts the base. A needle shield is received in the needle hub for axial sliding with respect to the needle hub. The needle shield moves from a retractive position and an extended position for covering the needle. The bottom end of the needle shield includes a leg extending radially outward from the bottom end and stabilizes the needle hub relative to the base. The leg further includes a latching tab oriented radially outward from the needle hub and couples to an outer surface of the needle hub. The closest prior art Sonderegger et al. (US 2014/0316379 A1). Sonderegger teaches a similar device having a base, a needle hub, a needle shield including a leg and latching tab. However, Sonderegger does not teach the leg of the needle shield extending radially outward from the needle shield and the needle hub and further including a latching tab oriented radially outward from said needle hub and coupled to an outer surface of the needle hub. Therefore, by reciting, in combination with the other structural elements, a leg and latching tab having the specific orientation as claimed, overcomes the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783